AINSWORTH, Circuit Judge
(specially concurring):
I concur in the enforcement of the Board’s order in this case, though not without some misgivings as to the propriety here of the Board’s issuance of a bargaining order without a rerun election.
When the Union was unsuccessful in the original election by a vote of 198 to 110 against representation, the Regional Director set the election aside and ordered a second election, for failure of the Company to supply a list of names and addresses as required by N.L.R.B. in the “Excelsior” case (156 N.L.R.B. 1236 (1966)). The second election, however, was not held because the Union in the meanwhile had filed an unfair labor charge under Section 8(a) (5) of the Act that the Company had unlawfully refused to bargain. After a hearing the Examiner, and later the Board, agreed that the charge against the Company should be sustained. A bargaining order was issued, without the holding of the second election, on the basis of an authorization card majority because of the Company’s refusal to bargain and other unfair labor practices. The Board cited N.L.R.B. v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918 (1969) as authority for its order.
*529In the proceeding before the Board, 117 employees of the Company intervened in the representation part of the hearing, contending that they signed the authorization cards on Union representations that they were signing to get an election, and that the cards could not properly be considered as authorizing collective bargaining. Ninety-two employee witnesses then testified substantially to this effect, putting at issue the question of whether the Union ever had a card majority. The 3 Union organizers also testified and denied any misrepresentations in obtaining the cards. The Examiner credited the Union witnesses but declined to believe the employee witnesses.
The evidence was, therefore, in sharp conflict, but in the absence of some unusual circumstance, we are obliged to accept the Board’s findings (sustaining the Examiner) even if another choice might have been made had the matter been before us de novo. See N.L.R.B. v. Monroe Auto Equipment Company, 5 Cir., 1968, 392 F.2d 559, 560-561, cert.0 denied, 393 U.S. 934, 89 S.Ct. 293, 21 L.Ed.2d 270.
Board policy in representation cases favors the holding of elections—in secret—as the most satisfactory and preferred method of ascertaining whether a Union has majority support. See Gissel, supra, 395 U.S. at 605, 89 S.Ct. at 1934 (1969). It is obvious that such an election is better than the controversial and less reliable card authorization method.
It is arguable, however, whether laboratory conditions, insuring fairness and impartiality, could be had at a rerun election. But under all the facts and circumstances here, including the sharp conflict in the evidence and the recantation of a large number of employees of the cards they signed, such an election could be the best solution here. Then the troublesome question of whether the Board is imposing a minority Union on the majority of the Company’s employees could be settled. Nevertheless, using the procedure approved by the Supreme Court in Gissel, the Board has issued a bargaining order without an election “and its choice of remedy must therefore be given special respect by reviewing courts.” See Gissel, supra, 395 U.S. at 612, 89 S.Ct. at 1939 n. 32.
Since the Board’s order is supported by substantial evidence, though conflicting, and our review is limited to a determination as to whether there is substantial evidence to support the Board’s findings, I have resolved the matter in favor of the Board’s decision and concur in enforcement of its order.